DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant’s reply filed 3 March 2022 to cancel claims 15-20 is acknowledged and accordingly the claim objection to claim 15 for the reasons outlined in the last office action mailed 18 February 2022 has been rendered moot and is therefore withdrawn.

Response to Arguments
Applicant’s arguments, see the first paragraph of the second page of Applicant’s remarks, filed 3 March 2022, with respect to claims 15-20 have been fully considered and are persuasive. In particular, Applicant has canceled each of claims 15-20 in the reply filed 3 March 2022 and accordingly the rejections to each of said claims has been withdrawn as moot.

Double Patenting
Applicant’s reply filed 3 March 2022 to cancel claims 15-20 is acknowledged and accordingly the claim rejections to each of claims 15-20 for the reason of double patenting outlined in the last office action mailed 18 February 2022 have been rendered moot and are therefore withdrawn.

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a fluid level verification apparatus for a fluid container comprising an improvement comprising an incoherent light emission device, when considered in combination with the other limitations as recited in the instant claim.
As to claims 2-14: Each of said claims depends ultimately from claim 1 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856            

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856